Title: To Benjamin Franklin from Jacques Necker, 28 November 1778
From: Necker, Jacques
To: Franklin, Benjamin


Monsieur,
Paris le 28. 9bre. 1778.
Je ne perds pas un moment à vous envoyer l’ordre de liberté du nommé Douglass arrêté pour Cause de Mendicité. Je vous serai très obligé de donner vos Ordres pour qu’il puisse retourner au port dans lequel il doit s’embarquer, sans se mettre dans le cas d’être pris une seconde fois. Je profite avec le plus grand plaisir de cette occasion pour vous renouveller les assurances de la très parfaite Consideration avec laquelle J’ai l’honneur d’être, Monsieur, Votre tres humble et tres obeissant Serviteur
(signé) Neker
M. Franklin.
